United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-88
Issued: July 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 14, 2010 appellant filed a timely appeal from a May 24, 2010 decision of the
Office of Workers’ Compensation Programs denying his request for further review of the merits
of his claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction to review the nonmerit decision by the Office. The last
merit decision of record was the Office’s March 30, 2010 decision. Because more than 180 days
has elapsed between the last merit decision and the filing of this appeal on October 14, 2010, the
Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

FACTUAL HISTORY
On January 17, 2010 appellant, then a 58-year-old mail handler, filed an occupational
disease claim Form CA-2 alleging that he developed a right knee strain and torn ligament from
years of pushing/pulling large post office equipment. He stated that he first became aware of his
condition on January 8, 2010 and of its relationship to his employment on April 18, 2007.
By letter dated February 19, 2010, the Office informed appellant that the evidence of
record was in fact insufficient to support his claim. Appellant was advised of the medical and
factual evidence needed and was directed to submit it within 30 days.
In an undated letter, appellant stated that he would be submitting documentation from
2002 and 2004 which showed that he had right knee problems at work and was placed on light
duty. He noted that his knee problem has been ongoing and came to light after years of dealing
with the pain. Appellant had the left knee replaced in 2007 but the constant standing, lifting and
pushing/pulling of old equipment had now injured his right knee.
In a December 7, 2009 magnetic resonance imaging (MRI) scan, Dr. Chandra Mouli,
Board-certified in diagnostic radiology, reported that appellant’s right knee showed severe
osteoarthritis of the medial knee joint compartment and patellofemoral articulation associated
with severe chronomalacia of the medial tibial and femoral condyles and patella. She also noted
that degenerative spurring of medial tibial and femoral condyle and a large grade 3 tear of the
posterior horn of the medial meniscus.
In a January 7, 2010 x-ray report, Dr. Jeffrey S. Meisles, a Board-certified orthopedic
surgeon, reported that the right knee demonstrated advanced tricompartmental osteoarthritis and
the left knee showed a well-aligned total knee replacement. By letter that same date, he stated
that he treated appellant in 2004 for his left knee. In 2007, appellant underwent a knee
replacement. Dr. Meisles further noted that appellant’s right knee pain was worse than the left
knee prior to the knee replacement and that he and appellant wanted to proceed with total knee
arthoplasty.
Appellant submitted a March 16, 2010 claim for compensation form (Form CA-7)
requesting leave without pay for the period March 12 to 26, 2010.
By decision dated March 30, 2010, the Office denied appellant’s claim finding that the
evidence did not establish that the claimed medical conditions were related to the established
work-related events.
On May 5, 2010 appellant requested reconsideration. He stated that his pain had been
ongoing over the years but he kept working which made it worse. Appellant indicated that he
would be submitting documents in support of his claim. He submitted a September 19, 2007
Office decision for claim File No. xxxxxx582 which accepted his claim for localized primary
osteoarthritis left lower leg and pain in joint left lower leg.
In a March 27, 2010 Form CA-7, appellant requested leave without pay for the period
March 26 to April 9, 2010.

2

By decision dated May 24, 2010, the Office denied appellant’s request for
reconsideration finding that he did not raise a substantive legal question or included any new and
relevant evidence.3
LEGAL PRECEDENT
To reopen a case for merit review under section 8128(a), the evidence or argument
submitted by a claimant must: (1) show that the Office erroneously applied or interpreted a
specific point of law; (2) advance a relevant legal argument not previously considered by the
Office; or (3) constitute relevant and pertinent new evidence not previously considered by the
Office.4 Section 10.608(b) of Office regulations provides that when an application for
reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.5
ANALYSIS
The Board finds that the refusal of the Office to reopen appellant’s case for further
consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The only Office decision before the Board on appeal is the May 24, 2010 decision,
denying appellant’s application for review. Since more than 180 days elapsed between the date
of the Office’s most recent merit decision on March 30, 2010 and the filing of appellant’s appeal
on October 14, 2010, the Board lacks jurisdiction to review the merits of his claim.6
The Office accepted that appellant engaged in repetitive work duties as a mail handler.
The issue in this case is whether he submitted relevant evidence not previously of record or
advance legal contentions not previously considered to establish that his work duties caused an
injury to his right knee.
In his May 5, 2010 reconsideration request, appellant stated that his knee had been
painful for many years but he continued to work which made it worse. His honest belief that
work caused his medical problem is not in question. That belief, however sincerely held, does
not constitute the medical evidence necessary to establish causal relationship. Appellant’s brief
3

The Board notes that appellant submitted additional evidence after the Office rendered its May 24, 2010
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision and, therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. §510.2(c)(1);
Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit
this evidence to the Office, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. § 10.606(b)(2).
4

D.K., 59 ECAB 141 (2007).

5

K.H., 59 ECAB 495 (2008).

6

20 C.F.R. § 501.3(e) requires that an application for review by the Board be filed within 180 days of the date of
the Office’s final decision being appealed.

3

recitation requesting reconsideration and identifying his injury did not show that the Office
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by the Office.
Appellant also submitted a September 19, 2007 Office decision which accepted his claim
for localized primary osteoarthritis left lower leg and pain in joint left lower leg. The fact that
the Office accepted a prior claim for his left leg injury is not relevant to the issue of causal
relationship for appellant’s right knee injury. In a March 27, 2010 Form CA-7, appellant
requested leave without pay for the period March 26 to April 9, 2010. While he submitted new
evidence, the Board finds that it is not relevant to the issue of causal relationship. To require the
Office to reopen a case for reconsideration, appellant must submit relevant evidence not
previously of record or advance legal contentions not previously considered.7 Without proof that
his right knee injury was caused or aggravated by the employment incident, appellant has not
submitted relevant and pertinent new evidence to address the issue in this case. The Board has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.8
Consequently, the evidence does not support appellant’s allegation that he sustained a
right knee injury causally related to factors of his employment. Thus, appellant has not
established that the Office abused its discretion in its May 24, 2010 decision under section
8128(a) of the Act because he did not show that the Office erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by the Office,
or submit relevant and pertinent new evidence not previously considered by the Office.9
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

7

E.g., Helen E. Tschantz, 39 ECAB 1382 (1988); Ethel D. Curry, 35 ECAB 737 (1984); Edward Matthew
Diekemper, 31 ECAB 224 (1979); Eladio Joel Abrera, 28 ECAB 401 (1977).
8

Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew Diekemper, 31 ECAB 224 (1979).

9

Sherry A. Hunt, 49 ECAB 467 (1998).

4

ORDER
IT IS HEREBY ORDERED THAT the May 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

